Sherwood, J.
This cause comes here on the appeal of the defendant, based on the refusal of the court below to quash an execution issued in the cause, and levied upon certain real estate claimed by the defendant as his homestead. The quantity of land did not exceed that exempted by law, and the deed whereby the defendant acquired the land was filed for record March 1st, 1880. The judgment on which the execution, in question was based, was rendered before a justice of the peace of Jackson county, Missouri, on service of ordinary process, April 7th, 1880, and this judgment, as was proved and admitted on the hearing of the motion to quash, was founded on a judgment rendered in a district court of the state of Kansas, July 18th, 1877. This judgment as the record shows, was a general judgment, the parties appearing and going to trial. The justice of the peace before whom the judgment first afore*519said was rendered, issued execution which, was duly returned at the proper time unsatisfied, etc., and thereupon a transcript was filed by the justice, and on this the execution moved to be quashed, was issued on November, 26th, 1880.
Under the ruling in Shindler v. Givens, 68 Mo. 394, and Lincoln v. Rowe, 64 Mo. 138, and other cases decided by this court, the date of filing the deed by the defendant, March 1st, 1880, was the date of the acquisition of whatever homestead rights he possessed, and could not prevail against a pre-existing debt.
It does not appear where the cause of action arose, nor when it arose; it certainly had existence prior to the rendition of the judgment in 1877. And, if this was the case, it is wholly immaterial where the cause of action arose, whether in this State or elsewhere. The stutute, by which this cause is controlled, makes no distinction as to the locus in quo of the debt or cause of action, and gives no preference or vantage ground to home creditors, over those from other states or countries. This is the view taken of this point in Iowa. Laing v. Cunningham, 17 Iowa 510; Brainard v. Van Kuran, 22 Iowa 261. The judgment should be affirmed.
All concur.